DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on March 9, 2021 has been entered and made of record. Claims 1, 3, 6, 8 – 13, 15 and 19 have been amended. Claims 2, 5, 7, 14, 17 and 18 have been cancelled. Claims 21 – 26 are newly added. Claims 1, 3, 4, 6, 8-13, 15, 16, and 19 - 26 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Amendments to the Specification and Abstract have overcome the objections previously set forth in the Non-Final Office Action mailed December 9, 2020. Applicant’s amendments to Claims 6, 8 and 9 have overcome the 35 U.S.C. 112(b) rejections. Applicant has cancelled Claim 7. Accordingly the 35 U.S.C. 112(b) claim rejection is moot. Therefore, the objections and U.S.C. 112(b) rejections have been withdrawn.
Applicant has amended Claim 1 to include limitation from dependent claims 2, 5 and 7. Applicant’s arguments see pages 12 and 13 with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Ameres et al., (US 8,824,553 B2) have been fully considered and are persuasive. However, Applicant’s arguments see pages 14 – 17 with respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable under Ameres et al., (US 
Applicant argues on page 13 that “The mere fact that Ameres et al. discusses an interpolation filter that may be chosen at the block level based on a length of a motion vector does not anticipate the "motion speed" feature of claim 1, even though such motion speed may be determined in some embodiments based on a motion vector”. Examiner respectfully disagrees. As noted by the Applicant, Ameres clearly teaches in Col. 24:46-49 “several factors are taken into account.  These include:-- The average amplitude of motion vectors in the preceding few frames as an indicator of the speed of motion” and further in Col. 25:10-14 “For each frame Calculate of the average amplitude of the X and Y motion vector components (AvX and AvY) specified in 1/4 pixel units. MotionSpeed=the larger of AvX and AvY”. Accordingly, as would be expected, since the motion speed is based on the motion vectors, as recited in the claim limitations “the motion speed based on the motion vector”, Ameres teaches the motion speed is determined for the current block with respect to a reference block correlated to the current block in a second image of the plurality of images, since the length of motion vectors is used when choosing the filtering method as recited in Col. 19:38-40. Independent claims 1, 12 and 13 merely define “the motion speed based on the motion vector”. Applicant seems to be reading more into the phrase “motion speed” than is recited in the claims. The claims do not further define or describe “motion speed”, merely requiring it to be “based on motion vectors”, which Ameres teaches. 
Applicant argues on pages 16 and 17 “Demos merely teaches using a Parameterized Windowed Sine and fails to provide any specific teaching with respect to an “interpolation filter ... determined by obtaining its transfer function as a product of a cardinal sine function and a window function, wherein the argument of the cardinal sine function depends on the motion or “a width of a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-11, 22, 23, 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claims 8-11, 22, 23, 25 and 26, claims 1, 12 and 13 recite “and/or a width of a rectangular window function”. Therefore, the limitation “the rectangular window” in claims 8-11, 22, 23, 25 and 26 does not further limit claims 1, 12 or 13 since a width of a rectangular window is optional (designated by “or”). The independent claims merely require “the argument of the cardinal sine function depends on the motion speed (m)”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ameres (US 8,824,553 B2), referred to as Ameres hereinafter, in view of Demos (US 8,160,149 B2) referred to as Demos hereinafter.
Regarding Claim 1, Ameres teaches a method of encoding a first image in a plurality of images of input video data, wherein the first image is divided into a plurality of pixel blocks (Fig. 1), the method comprising, for a current block of the first image (Col. 19:8, Selection at the block or region): 
determining a motion speed for the current block with respect to a reference block correlated to the current block in a second image of the plurality of images (Col. 19:38-40, in the preferred implementation two factors are taken into account when choosing the filtering method. The first is the length of the motion vector (i.e. motion speed)), wherein the second image is distinct from the first image and was previously encoded according to an image encoding sequence for encoding the images of the plurality of images (Col. 3:42-44, each motion vector points to a region in a previously encoded frame (i.e. second image) that is similar to the region in the current frame that is to be encoded (i.e. first image));  
determining an interpolation filter based on the motion speed (Col. 19:43-47, bicubic filtering is used only if both the following test conditions are satisfied. 1. The motion vector is shorter than a threshold value L in both X and Y. 2. The complexity C is greater than a threshold value T, Col. 19:66 otherwise use bilinear filtering if vectors are above a threshold length in X or Y); 
using the interpolation filter for calculating fractional pixel values in the second image for a temporal prediction of pixels of the current block based on the reference block of the second image (Col. 18:66-67-Col. 19:1-3, a method where by a codec can use a mixture of filtering techniques to create more optimal fractional pixel predictors (i.e. calculating fractional pixel values) and select between these methods at the clip level, the frame level, the block level or even at the level of individual pixels),
determining a motion vector for the current block, the motion vector pointing to the reference block in the second image (Col. 3:42-44, each motion vector points to a region in a previously encoded frame (i.e. second image) that is similar to the region in the current frame that is to be encoded (i.e. first image)); 
determining the motion speed based on the motion vector (Col. 19:38-40, in the preferred implementation two factors are taken into account when choosing the filtering method. The first is the length of the motion vector (i.e. motion speed based on motion vector), where in .
Ameres does not specifically teach calculating the interpolation filter. Therefore, Ameres fails to explicitly teach wherein the interpolation filter is determined by obtaining its transfer function as a product of a cardinal sine function, and a window function, wherein the argument of the cardinal sine function depends on the motion speed (m) and/or a width of a rectangular window function convolved in the time domain with the cardinal sine function depends on the motion speed (m).
However, Demos teaches wherein the interpolation filter is determined (Fig. 2, ) by obtaining its transfer function as a product of a cardinal sine function, and a window function (Col. 10:7-8, Resampling & Displacement Tools Based Upon Parameterized Windowed Sinc), wherein the argument of the cardinal sine function depends on the motion speed (m) (Col. 10:34-36, a variable displacement filter 130, wherein each pixel in an input frame 132 can have independent horizontal (mv_x) and vertical (mv_y) displacements 134 applied, where the sharpness/softness level is controlled entirely from motion vector length (i.e. motion speed)) and/or a width of a rectangular window function convolved in the time domain with the cardinal sine function depends on the motion speed (m).
References Ameres and Demos are considered to be analogous art because they relate to coding methods and devices. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the interpolation filter with a sinc and window function as taught by Demos in the invention of Ameres. This modification would allow the sharpness/softness level to be controlled entirely from motion vector length (See Demos, Col. 10:47-49).

Regarding Claim 3, Ameres in view of Demos teaches Claim 1. Ameres further teaches further comprising: determining the motion speed based on an absolute value of the component of the motion vector in a direction of interpolation (Col. 20:3-4. if vectors are above a threshold length in X or Y if ((( abs(pbi->mbi.Mv[bp].x ) > BicMvSizeLimit) .vertline..vertline. ((abs(pbi->mbi.Mv[bp].y) > BicMvSizeLimit)), where abs is absolute value, x and y are direction of interpolation).

Apparatus Claims 12 and 15 are drawn to the corresponding method claimed in Claims 1 and 3, respectively.  Therefore Claims 12 and 15 correspond to method Claims 1 and 3, respectively, and are rejected for the same reasons of obviousness as used above.

Claims 13 and 19 are drawn to the method of using the corresponding method claimed in Claims 1 and 3, respectively.  Therefore method Claims 13 and 19 correspond to method Claims 1 and 3, respectively, and are rejected for the same reasons of obviousness as used above.

Claims 4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ameres (US 8,824,553 B2), in view of Demos (US 8,160,149 B2), and in further view of Kondo (US 2013/0182770 A1) referred to as Kondo hereinafter.
Regarding Claim 4, Ameres in view of Demos teaches Claim 1. Ameres in view of Demos does not specifically disclose temporal distance. Therefore, Ameres in view of Demos fails to explicitly disclose determining the motion speed based on a temporal distance between the first and second images in the input video data.
determining the motion speed based on a temporal distance between the first and second images in the input video data (Par. [0079], The threshold value setting unit 3231a may also adaptively change the threshold value, depending on the distance between the frame for generating predicted image data and the frame of the reference image data in the temporal direction. Where the same motion continues, for example, the motion vector size is small when the distance between the frame for generating predicted image data and the frame of the reference image data is short in the temporal direction, and the motion vector size is large when the distance in the temporal direction is long).
References Ameres, Demos and Kondo are considered to be analogous art because they relate to coding methods and devices. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the motion speed based on the temporal distance as taught by Kondo in the inventions of Ameres and Demos. This modification would allow the selection of a genre-wise music in order to determine which filter to be selected to perform denoising to generate predicted image data with less noise allowing high efficiency performance (See Kondo, Par. [0129]).

Apparatus Claim 16 is drawn to the corresponding method claimed in Claim 4.  Therefore Claim 16 corresponds to method Claim 4 and is rejected for the same reasons of obviousness as used above.

Claim 20 is drawn to the corresponding method claimed in Claim 4.  Therefore Claim 20 corresponds to method Claim 4 and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 6, 8 – 11 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Method Claims 6, 8, and 9, newly added Apparatus Claims 21 – 23 and newly added non-transitory computer-readable medium Claims 24 - 26 specifically define interpolation filter transfer function. Claims 10 and 11 are allowed for the reasons above by virtue of their respective dependencies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425